Case 2:19-mj-00019-MTP Document1 Filed 08/13/19 Page 1 of 3

AO 91 (Rev. 11/11) Criminal Complaint

 

 

UNITED STATES DISTRICT COURT
for the

Southern District of Mississippi

 

 

United States of America )
Vv. ) ‘ [4 r
Mercedes MARTINEZ-Cordova a.k.a. Mercedes )  CaseNo. A - ty)
MARTINEZ-Cordoba ‘
)
_ )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of __ August 7, 2019 ___ in the county of ___ Jasper __ in the
Southern District of Mississippi _—_—_, the defendant(s) violated:
Code Section Offense Description
8 U.S.C. § 1326 (a)(1)& (2) Illegal Reentry

This criminal complaint is based on these facts:

See attached affidavit

# Continued on the attached sheet.

 

 

Ef
2 S signattire

Brent Druery, SA HS!

Printed name and title

Sworn to before me and signed in my presence.
ata (4 pl
Date: ___Sariere0is _ \ 7

Judge's signature

City and state: i etleces Miscrss appt Witte l T, PARKER VS Wg TG

Printed name and title

 
Case 2:19-mj-00019-MTP Document1 Filed 08/13/19 Page 2 of 3

AFFIDAVIT FOR PROBABLE CAUSE FOR
A COMPLAINT AND ARREST WARRANT

I, Brent Druery, being duly sworn, do hereby depose and state the following:
INTRODUCTION AND AGENT BACKGROUND

1. I am employed as a Special Agent with Homeland Security Investigations
(“HSI”), assigned to the Resident Agent in Charge in Jackson, Mississippi. I have been so
employed since November of 2002. I have received training and been assigned to conduct
investigations of criminal violations of the United States Code as enumerated in Titles 8, 18, 19,
21, 22, 31 and various other federal statutes.

2. I submit this affidavit based on information known to me personally from the
investigation, as well as information obtained from others who have investigated the matter or
have personal knowledge of the facts herein. This affidavit is being submitted in support of a
criminal complaint against Mercedes MARTINEZ-Cordova a.k.a. Mercedes MARTINEZ-
Cordoba, and, as such, does not include all the information known to me as part of this
investigation, but only information sufficient to establish probable cause for the issuance of a
criminal complaint against Mercedes MARTINEZ-Cordova a.k.a. Mercedes MARTINEZ-
Cordoba for violating Title 8, United States Code, Sections 1326(a)(1) and (2), reentry of
removed alien.

PROBABLE CAUSE
3. On August 7, 2019, Immigration and Customs Enforcement (ICE) executed seven
criminal and administrative search warrants at chicken processing company locations across the
Southern District of Mississippi. During the execution of the search warrant at Peco Foods, 95
Commerce Drive, Bay Springs, Mississippi 39338, ICE officials encountered Mercedes

MARTINEZ-Cordova a.k.a. Mercedes MARTINEZ-Cordoba (Alien # XXXXX9924), an illegal
Case 2:19-mj-00019-MTP Document1 Filed 08/13/19 Page 3 of 3

alien from Mexico. Record checks for Mercedes MARTINEZ-Cordova a.k.a. Mercedes
MARTINEZ-Cordoba revealed one prior removal by U.S. immigration officials. On or about
January 15, 2004, Mercedes MARTINEZ-Cordova a.k.a. Mercedes MARTINEZ-Cordoba was
encountered by U.S. immigration officials at the San Ysidro Port of Entry, California and was
processed as an Expedited Removal. Mercedes MARTINEZ-Cordova a.k.a. Mercedes
MARTINEZ-Cordoba was thereafter removed to Mexico from the San Ysidro Port of Entry, on
or about January 16, 2004. Queries within ICE databases revealed Mercedes MARTINEZ-
Cordova a.k.a. Mercedes MARTINEZ-Cordoba has not received consent from the Attorney
General of the United States or Secretary of Homeland Security to apply for readmission, or to
re-enter into the United States.
CONCLUSION

4. Based on these underlying facts and circumstances, as set forth above, it is my
belief that probable cause exists showing that Mercedes MARTINEZ-Cordova a.k.a. Mercedes
MARTINEZ-Cordoba, is a citizen and national of Mexico, who reentered and was found in the
United States after deportation and removal without having first obtained the express consent of
the Attorney General of the United States or the Secretary of the Department of Homeland
Security, in violation of Title 8, United States Code, Section 1326(a)(1) and (2).

Respectfully submitted,

AY 7FZ
Brent Druery

Special Agent
Homeland Security Investigations

 

SWORN to before me on this_ (3 day of August, 2019.

[Le pA

UNITED STATES MAGISTRATE JUDGE
